DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 8th of February, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, (see pages 5-9), filed on the 8th of February, 2020, with respect to the rejection(s) of Claims 1, 2 and 7 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2009/0051554 A1 to Jarvie et al. (Jarvie), in view of Publication No.: US 2004/0008721 A1 to Ying et al. (Ying), Claims 3-6 and 20 under 35 U.S.C. 103 as being unpatentable over Jarvie, in view of Ying and further in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim), Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Jarvie in view of Ying and further in view of Publication No.: US 2019/0043641 A1 to Chen, Yichang (Chen), Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Jarvie in view of Ying and further in view of Publication No.: US Zhang), Claims 13-15 and 19 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2009/0051554 A1 to Jarvie et al. (Jarvie), in view of Patent No.: 6,095,836 to Bolen et al. (Bolen), Claim 16 under 35 U.S.C. 103 as being unpatentable over Jarvie, in view of Bolen and further in view of Patent No.: US 10,110,999 B1 to Lim et al. (Lim) and Claim 21 under 35 U.S.C. 103 as being unpatentable over Jarvie in view of Bolen and further in view of Publication No.: US 2015/0022376 A1 to Zhang et al. (Zhang) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-16 and 19-21 (which has been renumbered to as Claims 1-19) are allowed.
	Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘one or more backbone sections housed within the automobile and configured for facilitating bi-directional communication of the plurality of sensing devices based on two pairs of elongated conductors passing through each of the one or more backbone sections; wherein the processor and each of the plurality of sensing devices are communicatively coupled to one another through the one or more backbone sections to form a first loop and a second loop, such that data may be transmitted along the first loop and data may be transmitted along the second loop’ in communication with other limitation(s).
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘one or more backbone sections housed within the automobile, wherein the one or more backbone sections comprises two or more pairs of elongated conductors passing through the one or more backbone sections corresponding to a first conductor and a second conductor spaced apart from the first conductor; wherein the processor and the hub of each of the plurality of devices are communicatively coupled to one another through the one or more backbone sections to form a first loop and a second loop, such that data may be transmitted along the first loop and data may be transmitted along the second loop, wherein the first loop is formed at least in part with the first conductor and the second loop is formed at least in part with second conductor’ in communication with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463